Walker, J. The petition in this case, alleges that by verbal agreement, petitioners furnished pressed brick, and other materials, for the front of a building, erected by appellant, for which he was to pay them $650. That by the agreement, they were to receive pay as the work progressed, except fifteen per cent., which was to be reserved till the work should be completed. That they performed their contract according to its terms. That a portion of the money was paid, but that a balance of $241.50, was due and unpaid at the institution of the suit. Upon the hearing, the court below rendered a decree in favor of appellees. From that decree, appellant brings the case to this court, and asks its reversal. This petition is wholly insufficient. It fails to aver that any time was agreed upon, within which the materials were to be furnished, or when the money was to become due and payable, under the contract. These questions have been settled in the preceding cases of Cook v. Heald, et al., and Cook v. Vreeland, at the present term of this court, and we regard it unnecessary to again discuss them. The decree of the court below must be reversed, and the cause remanded. Decree reversed.